—Proceeding pursuant to CPLR article 78 (trans*783ferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which denied petitioner’s application for accidental disability retirement benefits.
Petitioner, a Corrections Sergeant with the Suffolk County Sheriff’s Department, injured his back and neck when he slipped on a battery while making his rounds at the Suffolk County Correctional Facility. He argues that, in view of the medical evidence presented at the hearing establishing that he is permanently disabled by injuries proximately caused by this work-related accident, respondent’s determination denying petitioner’s application for accidental disability retirement benefits is not supported by substantial evidence. However, inasmuch as other evidence was presented that petitioner had sustained injuries to his back and neck prior to the accident in question and at least one orthopedic surgeon opined that petitioner was not permanently disabled, we reject petitioner’s argument and find respondent’s determination to be supported by substantial evidence.
Cardona, P. J., Mercure, White, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.